DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measured health-indicator data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colman (US 2013/0289364 A1).
Regarding claim 12, Colman discloses a method (e.g. [0009]-[0010]) comprising: receiving, by a processing device (e.g. Fig 7:404; [0146] lines 9-14), measured low fidelity health-indicator data and other-factor data of a user at a time, wherein the measured low-fidelity health-indicator data is obtained by a user health-indicator data sensor (e.g. Fig. 7: 402a-d; [0037]; [0149]; [0146] lines 3-9 the low-fidelity health-indicator data is the heart rate data (as detailed in the instant specification [0034])); inputting, by the processing device, data comprising the low-fidelity health indicator data and other-factor data at the time into a trained high-fidelity machine learning model (e.g. Fig 5:100/104; [0138]; [0140]-[0141]), wherein the trained high-fidelity machine learning model generates a prediction whether a high-fidelity health-indicator output of the user is normal or abnormal (e.g. [0089]; [0091]; [0111]; Fig 5:106); and in response to the prediction being abnormal, sending a notification that the user’s health is abnormal (e.g. [0088]; [0142] the system includes recommendations/notifications when there is an abnormal response or an issue to allow the medical health care professional to know an action may need to be taken).
Regarding claim 13, Colman wherein the trained high-fidelity machine learning model comprises one or more of a trained high-fidelity generative neural network, a trained recurrent neural network (RNN), a trained feed-forward neural network, or a trained feed-forward neural network (e.g. Colman:
Regarding claim 14, Colman discloses wherein each of the low-fidelity health indicator data and other factor-data are time segments of data over a time period (e.g. Colman: [0038]-[0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Colman.
Regarding claim 1, Colman discloses an apparatus (e.g. [0037]), comprising: a processing device (e.g. Fig 7:404; [0146] lines 9-14); a health-indicator data sensor operatively coupled to the processing device (e.g. Fig. 7: 402a-d; [0037]; [0149]); the processing device to: receive measured low-fidelity health-indicator data and other-factor data at a first time, wherein the measured health-indicator data is obtained by the health-indicator data sensor (e.g. [0146] lines 3-9 the low-fidelity health-indicator data is the heart rate data (as detailed in the instant specification [0034]) lines 30-40 other factor data is age, gender, or weight (as detailed in the instant specification [0034]); [0149] lines 13-18); input a set of data comprising the health-indicator data and other-factor data at the first time into a trained high-fidelity machine learning model (e.g. Fig 5:100/104; [0140]-[0141]), wherein the trained high-fidelity machine learning model generate a prediction whether a high-fidelity health-indicator output of the user is normal 106); and in response to the prediction being abnormal, send a notification that the user’s health is abnormal (e.g. [0088]; [0142] the system includes recommendations/notifications when there is an abnormal response or an issue to allow the medical health care professional to know an action may need to be taken). Colman is silent regarding having a memory having instructions stored thereon that, when executed by the processing device, cause the processing device to perform the above functions. However, one of ordinary skill in the art would recognize that when the prior art details that the processing logic may be any type of hardware and/or software and therefore the memory having instructions stored thereon falls under this category.
Regarding claim 2, modified Colman discloses wherein the trained high-fidelity machine learning model comprises one or more of a trained high-fidelity generative neural network, a trained recurrent neural network (RNN), a trained feed-forward neural network, or a  trained feed-forward neural network (e.g. Colman: Fig 4d; [0139]).
Regarding claim 3, modified Colman discloses wherein the trained high-fidelity machine learning model is trained on measured user health-indicator data labeled with user specific high-fidelity measurement data (e.g. [0032]).
Regarding claim 9, modified Colman wherein each of the low-fidelity health-indicator signal data and other factor data are time segments of data over a time period (e.g. Colman: [0038]-[0039]).
Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Colman as applied to claim 1 above, and further in view of Heckerman (US 2009/0240113 A1).
Regarding claim 4, modified Colman is silent regarding wherein the trained high-fidelity machine learning model is trained on low-fidelity health-indicator data labeled with high-fidelity measurement data, wherein the low-fidelity health-indicator data and the high-fidelity measurement data is from a population of subjects.
However, Heckerman discloses a patient monitoring device that utilizes high-fidelity measurement data from a population of subjects in a learning model in order to determine the output of the user (e.g. [0023]-[0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colman to incorporate the teachings of Heckerman to utilize not only the user’s data but also high-fidelity measurement data from a population in the learning model in order to update the model with data from various people and get a better understanding of the parameter..
Regarding claim 8, newly modified Colman discloses wherein the apparatus is selected from the group consisting of: a smart watch, a fitness band; a computer tablet; and a laptop computer (e.g. Heckerman: Fig 2:228; [0024].
Regarding claim 11, newly modified Colman discloses wherein the processing device is further to: receive a set of training data, wherein the training data comprises labeled low-fidelity health indicator data from a population of individuals, corresponding other factor data from the population individuals (e.g. Heckerman: [0023] 204), wherein the labeled low-fidelity indicator data is labeled with corresponding high-fidelity data from the population of individuals (e.g. Heckerman: [0023] 204); input an interval of the labeled low-fidelity health-indicator data and the corresponding other factor data into the trained high-fidelity machine learning model (e.g. [0023]-[0024]); updated the labeled .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Colman as applied to claim 1 above, and further in view of Schmidt (US 2010/0249629 A1).
Regarding claim 5, modified Colman is silent regarding wherein the high-fidelity machine learning model outputs a probability distribution, wherein the prediction is sampled from the probability distribution.
However, Schmidt discloses a learning model that utilizes a probability distribution to determine and segment cardiac signals to determine events relating to physiological states (e.g. [0028]; [0039]-[0040]).
Regarding claim 6, newly modified Colman discloses wherein the prediction is sampled according to a sampling technique selected from the group consisting of: the prediction at a maximum probability; and random sampling the prediction from the probability distribution (Schmidt: e.g. [0028]; [0039]-[0040]).
Regarding claim 7, newly modified Colman discloses wherein an averaged prediction is determined by averaging, using an averaging method, the prediction over a period of time steps, and wherein the averaged prediction is used to determine if the user’s health-indication data is normal or abnormal (Colman: [0039]; [0049]; Schmidt: e.g. [0028]; [0039]-[0040]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colman as applied to claim 1 above, and further in view of Banet (US 2011/0066043 A1).
Regarding claim 10, modified Coleman is silent regarding wherein the low-fidelity health-indicator data comprises a record of heart rate prior to the first time, the other-
However, Banet discloses a body-worn monitoring system where the other-factor data comprises a record of activity level (e.g. [0066] lines 24-30 the system utilizes an accelerometer to determine activity level and degree of motion), and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time (e.g. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Colman to incorporate the teachings of Banet where the other-factor data comprises a record of activity level, and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time for the purpose of being able to adjust any treatment to the user while monitoring the vital signs (e.g. Banet: [0010]; [0018]-[0019]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of Banet.
Regarding claim 15, Colman is silent regarding wherein the low-fidelity health-indicator data comprises a record of heart rate prior to the first time, the other-factor data comprises a record of activity level, the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time, and the notification comprises an indication to take an ECG.
However, Banet discloses a body-worn monitoring system where the other-factor data comprises a record of activity level (e.g. [0066] lines 24-30 the system utilizes an accelerometer to determine activity level and degree of motion), and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time (e.g. [0045]), and the notification comprises an indication to take an ECG (e.g. Fig 6 once an alarm is detected the user alters the treatment and re-measures the physiological data which includes the ECG).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Colman to incorporate the teachings of Banet where the other-factor data comprises a record of activity level, and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation and the notification comprises an indication to take an ECG during the record of heart rate prior to the first time for the purpose of being able to adjust any treatment to the user while monitoring the vital signs (e.g. Banet: [0010]; [0018]-[0019]).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Colman fin view of Schmidt (US 2010/0249629 A1).
Regarding claim 17, Colman is silent regarding wherein the high-fidelity machine learning model outputs a probability distribution, wherein the prediction is sampled from the probability distribution.
However, Schmidt discloses a learning model that utilizes a probability distribution to determine and segment cardiac signals to determine events relating to physiological states (e.g. [0028]; [0039]-[0040]).
Regarding claim 18, modified Colman discloses wherein the prediction is sampled according to a sampling technique selected from the group consisting of: the prediction at a maximum probability; and random sampling the prediction from the probability distribution (Schmidt: e.g. [0028]; [0039]-[0040]).
Regarding claim 19, modified Colman discloses wherein an averaged prediction is determined by averaging, using an averaging method, the prediction over a period of time steps, and wherein the averaged prediction is used to determine if the user’s health-indication data is normal or abnormal (Colman: [0039]; [0049]; Schmidt: e.g. [0028]; [0039]-[0040]).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of Heckerman (US 2009/0240113 A1).
Regarding claim 16, Colman is silent regarding wherein the trained high-fidelity machine learning model is trained on low-fidelity health-indicator data labeled with high-fidelity measurement data, wherein the low-fidelity health-indicator data and the high-fidelity measurement data is from a population of subjects.
However, Heckerman discloses a patient monitoring device that utilizes high-fidelity measurement data from a population of subjects in a learning model in order to determine the output of the user (e.g. [0023]-[0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colman to incorporate the teachings of Heckerman to utilize not only the user’s data but also high-fidelity measurement data from a population in the learning model in order to update the model with data from various people and get a better understanding of the parameter..
Regarding claim 20, newly modified Colman discloses wherein the processing device is further to: receive a set of training data, wherein the training data comprises labeled low-fidelity health indicator data from a population of individuals, corresponding other factor data from the population individuals (e.g. Heckerman: [0023] 204), wherein the labeled low-fidelity indicator data is labeled with corresponding high-fidelity data from the population of individuals (e.g. Heckerman: [0023] 204); input an interval of the labeled low-fidelity health-indicator data and the corresponding other factor data into the trained high-fidelity machine learning model (e.g. [0023]-[0024]); updated the labeled high-fidelity machine learning model by comparing an output from the trained high-fidelity machine learning model to the labeled high-fidelity data (e.g. [0023]-[0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





Jessandra Hough								June 14, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792